Citation Nr: 1403542	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974; from November 1976 to June 1978; and from August 1979 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2006, the Veteran testified in a local RO hearing, and in July 2008 he testified before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.

In a decision dated in September 2009, the Board denied the issue of connection claim for diabetes mellitus and remanded the issue of service connection for an acquired psychiatric disorder.  In October 2009 the Veteran appealed the Board's denial of his claim for service connection for diabetes mellitus to the Court of Appeals for Veterans' Claims (Court).  

In October 2010, the parties filed a Joint Motion for Remand; and in an Order dated in October 2010 the Court granted the parties' Motion, vacated the 2009 Board decision, and remanded the matter to the Board.  

In July 2011, the Board remanded the Veteran's diabetes mellitus claim, along with the claim for service connection for an acquired psychiatric disorder, for further development.  

In a rating decision dated in February 2012, the RO granted service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  The benefit sought, namely, service connection, having been granted, that claim is resolved and is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In August 2012 the Board again remanded the issue of service connection for diabetes mellitus for further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Diabetes mellitus was not diagnosed or treated during service; and the Veteran's diabetes mellitus, which was first diagnosed after service beyond the one-year presumptive period for diabetes mellitus as a chronic disease, is not related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in November 2005 and March 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  These letters informed the Veteran of the criteria for service connection; of the information and evidence needed to substantiate his claim; and of VA's respective duties for obtaining evidence.  The 2006 letter specifically apprised the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, and private medical records are in the file.  The Veteran was also accorded a VA examination and a medical opinion obtained.  The Board has reviewed all of the medical evidence and finds it to be adequate for resolution of the issue resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition to the foregoing, in July 2008 the Veteran testified regarding his claims before the undersigned Veterans Law Judge.  During that hearing the Veterans Law Judge and the Veteran's representative explained the issue and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veterans Law Judge and the Veteran's representative also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence on the issue resolved in this decision is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and severity of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Facts and Analyses

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran says that he fainted in 1983 or 1984 during service and was told that he was a borderline diabetic but could prevent further development of the disease by continuing to exercise.  During his 2008 Board hearing, he testified that he was first treated for diabetes around 1989.  He also argues that his in-service complaints of body pain, vomiting, blackouts, dizziness, and fatigue during service were indicative of diabetes mellitus.  For the reasons that follow the Board finds that the evidence is against the claim.  See Gilbert, 1 Vet. App. 49, 57 (providing that the Board must identify those findings it deems crucial to its decision and account for the evidence which it finds to be persuasive or unpersuasive).

Service treatment records, which are extensive, contain no record of any allegation, diagnosis, or treatment for diabetes mellitus during service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  In this regard the Board notes the records of blood glucose in service of 116 in or around 1979, and fasting blood sugar of 99 in 1984.  Neither, however, are accompanied by an in-service record indicating they were thought to be suspicious for diabetes.  [According to THE MERCK MANUAL at 169-170, (17th ed. 1999) "In asymptomatic patients, [diabetes mellitus] is established when the diagnostic criterion for fasting hyperglycemia recommended by the National Diabetes Data Group (NDDG) is met: a plasma (or serum) glucose level of = 140 . . . after an overnight fast on two occasions in an adult or child.  Recently, the American Diabetes Association recommended that fasting plasma glucose levels of = 126 mg/dl be considered diagnostic for [diabetes mellitus]."]  

As regards the Veteran's contention that his in-service complaints of body pain, vomiting, blackouts, dizziness, and fatigue during service were indicative of diabetes mellitus, service treatment records clearly show that these complaints were secondary to viral syndrome, flu, and dehydration and upper respiratory infection secondary to viremia.  They were also ascribed as symptoms of gastritis/gastroenteritis, and sinusitis, and as somatic symptoms of a psychiatric disorder, for which the Veteran has already been service-connected.  In any event, the evidence shows medical personnel considered them and none suggested they were signs of diabetes.  

In addition, the Veteran was not diagnosed with or treated for diabetes in the year after service.  In fact, the earliest diagnosis of diabetes derives from VA treatment records dated in August 2000, which advise of diabetes mellitus since 1999.  Accordingly, service connection on a direct basis under 38 C.F.R. § 3.303(a), and under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, is not warranted.  At this point the weight of the evidence is against the claim.  

To the extent that the Veteran himself contends that he had diabetes during service, diabetes is not a simple medical condition that is capable of lay observation/diagnosis, and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical diagnosis or opinion on any endocrine disorder, especially diabetes.  Thus, the Veteran's own opinion regarding the etiology of his diabetes is not competent medical evidence and it is of no probative weight.  

Where, as here, the determinative question involves a question of diagnosis and nexus or causation, and a lay assertion on the matter is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

In an opinion dated in May 2011, a private vocational rehabilitation counselor, who stated that he had reviewed the claims file, opined that that the Veteran's diabetes mellitus "could have had its beginnings while he was active duty in the military, went into remission and then returned at a later date."  He added that the Veteran, when interviewed, provided "credible evidence that he had symptoms of diabetes while he was in the military, which included fainting spells."  Unfortunately, there is no indication that this individual is qualified through specialized education, training, or experience to diagnosis any medical disorder, particularly diabetes; or to offer an opinion as to its onset.  See, e.g., Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  Moreover, the counselor's lay opinion about the possibility of a link between a current disorder and service is too speculative to establish a causal relationship.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  And a claim of service connection cannot be based on speculation.  38 C.F.R. § 3.102.  The Board accordingly finds this lay evidence to be of little probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Moreover, it is flatly refuted by competent medical evidence.  

According to a November 2011 VA diabetes examiner, the Veteran's diabetes was not incurred in-service because his blood glucose readings prior to 1993 were all below the criteria for a diagnosis of diabetes.  He particularly noted that urine glucose on June 2, 1989, was negative; that post-service tests found a blood glucose of 93 in July 1990 and a blood glucose of 84 in July 1992; and that there was no evidence of diabetes until a 1993 blood glucose finding of 133.  He also stressed that the in-service glucose reading of 116 did "not fulfill the criteria of diabetes;" and added that the Veteran's in-service complaints of dizziness, vomiting, blackouts could have been caused by gastroenteritis and dehydration, which he said are self limited.  The Board finds this evidence, which was proffered by a VA physician after examination of the Veteran and review of the claims file; which is buttressed by the absence of any diagnosis of or treatment for diabetes mellitus before 2000; and which included a detailed rationale for all conclusions reached; to be persuasive.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  

The Board accordingly finds that the weight of the evidence is against the Veteran's claim under all theories of entitlement, including 38 C.F.R. § 3.303(d).  Service connection for diabetes mellitus must therefore be denied.  See Gilbert, 1 Vet. App. at 55 ("when all of the evidence is assembled, the Secretary, or his designee [the Board], is then responsible for determining whether . . . a fair preponderance of the evidence is against the claim, in which case the claim is denied.").  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the evidence is not in equipoise, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 54-55.


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


